     Case 2:19-cv-00833-WHA-CSC Document 15 Filed 04/20/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

MICHAEL RUFFIN, #145 522,                   )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   ) CIVIL ACTION NO. 2:19-CV-833-WHA
                                            )
STATE OF ALABAMA, et al.,                   )
                                            )
       Defendants.                          )

                                            ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

March 24, 2020. Doc. 12. There being no timely objections filed to the Recommendation, and

after an independent review of the file, the Recommendation is ADOPTED, and it is hereby

ORDERED that:

       1. Plaintiff’s complaint against the State of Alabama is DISMISSED with prejudice under

28 U.S.C. § 1915A(b)(1);

       2. The State of Alabama is TERMINATED as party to this complaint.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment as to Defendant State of Alabama pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

       This case is not closed and is referred to the United States Magistrate Judge for further

proceedings.

       Done, this 20th day of April 2020.


                                       /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
